DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22nd, 2002 has been entered.

Claim Status
Claims 1-16 and 18-21 are pending.  Claims 15, 16 and 18-20 are withdrawn as being directed to a non-elected invention as set forth in the reply by the Applicant filed on October 8, 2021.  Claims 1-14 and 21 are up for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dobrinsky et al. (U.S. Publication No. 2018/0104368).
Concerning claims 1, 4 and 21, Dobrinsky discloses a disinfection system, comprising:
A light source configured to emit germicidal UV light in a space (paragraph 51);
A first mechanical sensor (paragraph 44) operable to:
Detect the presence of at least one of bacteria, viruses, dirt, and grime; and generate sensor data based on the detection (paragraphs 44 and 71); and
A controller configured to target areas where the presence of the at least one of the bacteria, the viruses, the dirt, and the grime was detected by selectively steering light emissions from the light source based, at least in part on the sensor data (paragraphs 43, 44, 52 and 71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Omidi (U.S. Publication No. 2012/0167325) in view of Dobrinsky (U.S. Publication No. 2018/0104368).
Concerning claims 1 and 21, Omidi discloses a disinfection system comprising:
A light source (228) configured to emit germicidal light in a space (paragraph 18);
A first sensor (160) operable to:
Detect the presence of at least one of bacteria, viruses, dirt, and grime, and generate sensor data based on the detection (paragraph 11); and
A controller (260) configured to selectively at least one of activate, project, and steer light emissions from the light source based at least in part on sensor data (paragraphs 20-26).
Omidi does not appear to disclose that the controller is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively steering light emissions form the light source based, at least in part, on the sensor data.  Nonetheless, as noted above, Dobrinsky continues to disclose that the controller is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively steering light emissions form the light source based, at least in part, on the sensor data in order to provide targeted sterilization on surfaces in need to sterilization (paragraphs, 43, 44, 52 and 71).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to configure the controller of Omidi to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively steering light emissions from the light source based on the sensor data in order to provide targeted sterilization on surfaces in need to sterilization as exemplified by Dobrinsky.

Regarding claim 2, Omidi further discloses that the system includes a fluorescent dye applicator operable to apply a fluorescent dye to the space (paragraph 26).

Concerning claims 3 and 4, Omidi also discloses that the light source is further configured to emit a UV light excitation emission (paragraph 18; claim 6). 

Regarding claim 12, Omidi continues to disclose that the disinfection system is configured to emit germicidal light in a hotel room space (Figure 3).

With respect to claim 14, the reference continues to disclose a visual display operable to visually present disinfection system information to a user (paragraphs 25 and 27).

Claims 1, 4-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2019/0091738) in view of Dobrinsky et al. (U.S. Publication No. 2018/0104368).
Concerning claims 1 and 4, Chen discloses a disinfection system comprising:
A UV light source (16) configured to emit germicidal light in a space (paragraphs 7-10 and 31);
A first sensor (18) operable to:
Detect the presence of at least one of bacteria, viruses, dirt, and grime, and generate sensor data based on the detection (paragraphs 35 and 43); and
A controller (14) configured to selectively at least one of activate, project, and steer light emissions from the light source (16) based at least in part on sensor data (paragraphs 35 and 43).
Chen does not appear to disclose that the controller is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively steering light emissions form the light source based, at least in part, on the sensor data.  Nonetheless, as noted above, Dobrinsky continues to disclose that the controller is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively steering light emissions form the light source based, at least in part, on the sensor data in order to provide targeted sterilization on surfaces in need to sterilization (paragraphs, 43, 44, 52 and 71).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to configure the controller of Chen to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively steering light emissions from the light source based on the sensor data in order to provide targeted sterilization on surfaces in need to sterilization as exemplified by Dobrinsky.

Regarding claims 5-7, Chen also discloses that the space is a vehicle interior (Figure 1) and the light source is operable to emit onto at least one seat of the vehicle interior (paragraph 37).

With respect to claims 8-10, Chen further discloses that the system includes a second motion detector sensor (28) configured to capture occupant data, wherein the controller (14) is configured to, based on the occupant data, determine if the space is occupied and stop a disinfection cycle upon determining the vehicle interior occupancy has changed (paragraphs 79-81).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2019/0091738) in view of Dobrinsky et al. (U.S. Publication No. 2018/0104368) as applied to claim 5 above, and further in view of Zhang-Miske et al. (U.S. Publication No. 2019/0076558).
Chen is relied upon as set forth above.  Chen does not appear to disclose that the disinfection system is disposed in a rearview mirror assembly.  Zhang-Miske discloses a disinfection system for the interior of a vehicle, wherein the system includes an ultraviolet light source that is controlled by a controller (abstract; Figures 1-3).  The reference continues to disclose that the disinfection system is disposed in the rearview mirror assembly in order to disinfect commonly touched surfaces in a vehicle interior that are susceptible to contamination (paragraph 40).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to dispose the disinfection system of Chen in the rearview mirror assembly in order to disinfect commonly touched surfaces in a vehicle interior that are susceptible to contamination as exemplified by Zhang-Miske.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi (U.S. Publication No. 2012/0167325) in view of Dobrinsky et al. (U.S. Publication No. 2018/0104368) as applied to claim 12 above, and further in view of Lestician (U.S. Publication No. 2005/0025662).
Omidi is relied upon as set forth above.  Omidi does not appear to disclose that the disinfection system is disposed in a fire detector system.  Lestician discloses a disinfection system comprising a light source (91/92) configured to emit germicidal light in a hotel room space (paragraph 26).  The reference continues to disclose that the disinfection system is also and therefore disposed in a fire detector system in order to eliminate the possibility of a fire (paragraph 35).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to dispose the disinfection system of Omidi in a system that is also a fire detector system in order to eliminate the possibility of a fire as exemplified by Lestician.  Thus, claim 13 is unpatentable over Omidi in view of Lestician.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799